 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn that decision we did state that the employees'absence from workduring the noted period"was voluntary,and not caused by theRespondent,"but in so stating we were simply expressing our dis-agreement with the Trial Examiner's conclusion that the employees'absence during this period was caused by the Respondent's lockingthem out.We were not characterizing the strike as either an economicor unfair labor practice strike, for,at least as we then viewed the law,the exact nature of the strike could not have affected the results of ourdecision.However, the facts clearly show, and we now expressly find,that the employees were unfair labor practice strikers,both becausethe strike was caused by a breakdown of negotiations occasioned bythe Respondent's unlawful insistence on limiting the scope of negotia-tions and because, as noted above,it was aimed at forcing the Respond-ent to comply with its statutory obligation to bargain over the Union'slawful proposals.As unfair labor practice strikers,the employeesupon their unconditional request were clearly entitled to rein-statement.10There is nothing in theAmericanShipBuildingopinion to suggestthat the Supreme Court viewed the lockout as a legitimate bargainingweapon against unfair labor practice strikers or as permissible insupport of unlawful bargaining demands.We accordingly reaffirmour previous finding that the refusal to reinstate on March 22 wasunlawful under Section 8(a) (3) and(1) of the Act.ORDERIn view of the foregoing, the Board reaffirms its Order of May 23,1963, in this proceeding.'° See for exampleMa8tro Pia8tic8 Corp.v.N.L.R.B.,350 U.S.270;N.L.R.B.v.WichitaTelevi8ionCorporation,Inc., d/b/a BARD-TV,277 F. 2d 579,584 (C.A.10), cert. denied347 U.S. 966.Northwest Engineering CompanyandUnited Steelworkers ofAmerica,AFL-CIONorthwest Engineering CompanyandUnited Steelworkers ofAmerica,AFL-CIO,Petitioner.Cases Nos. 30-CA-18 and 30-RC-5.May 3, 1966SUPPLEMENTAL DECISION AND ORDEROn September 21, 1964, the National Labor Relations Board issueda Decision and Order in the above-entitled proceeding,' in which itfound that Respondent had violated Section 8(a) (1) of the National1148 NLRB 1136.158 NLRB No. 48. NORTHWESTENGINEERINGCOMPANY625Labor Relations Act, as amended, by the calculated timing of itsannouncement to employees regarding increased insurance benefits,by instituting direct negotiations with employees over grievances, bygranting employees extraordinary overtime, by threatening employeeswith economic reprisal if the Union won the 'representation electionherein, and by promising additional benefits in return for repudiationof the Union, all within a 2-week period immediately preceding theelection; and further, by unilaterally granting additional benefits toemployees while objections to the election were pending and unre-solved.The Board also found that Respondent had, by the sameunlawful conduct, interfered with the exercise of a free and untram-meled choice in the election.Accordingly, the Board ordered, amongother things, that the election be set aside and that a new election beheld.Thereafter, the Charging Party-Petitioner, hereinafter calledthe Union, moved that the Board reconsider its Order directing a newelection, vacate said Order, and, in lieu thereof, order Respondent tobargain collectively with the Union.On December 11, 1964, the Board, having duly considered theUnion's motion for reconsideration, ordered that the record in thisproceeding be reopened, that its Order directing a new election bestayed, and that a further hearing he held before the Trial Examinerfor the purpose of receiving evidence of the Union's majority statusas alleged in its offer of proof .2The Board also ordered that uponconclusion of such supplemental hearing the Trial Examiner rendera Supplemental Decision containing findings of fact, conclusions oflaw, and recommendations upon the evidence received.On August 27, 1965, Trial Examiner Henry S. Salim issued hisSupplemental Decision, finding that a majority of Respondent'semployees in an appropriate unit had signed cards authorizing theUnion to represent them for purposes of collective bargaining, andrecommending that Respondent be ordered to bargain with the Union,as set forth in the attached Trial Examiner's Supplemental Decision.Thereafter, all parties filed exceptions to the Trial Examiner's Sup-plemental Decision and briefs in support thereof.Respondent alsofiled an answering brief .3Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection with2At the original hearing, the Union offered to prove that a majority of employees in anappropriate unit had signed cards authorizing the Union to represent them for purposesof collective bargaining.It urged that,as Respondent'sunlawful conduct caused thedissipation of this majority, Respondent should be required to bargain with the Union.The Trial Examiner rejected the offer of proof and the Union excepted to his ruling.8Respondent moves to strike the"exceptions"filedby the General Counsel and the"cross-exceptions"filed by the Union,urging that they were Med in contravention of theBoard'sRules and Regulations Series 8, as amended.While they do not conform preciselyto the filing requirements of the aforementioned Rules and Regulations,we shall neverthe-less deny Respondent'smotion, as they do not affect the outcome of these cases.221-731-67-vol.158-41 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese cases to a three-member panel [Chairman McCulloch and Mem-bers Jenkins and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial -errorwas committed. Therulings are hereby, affirmed.The Board has considered the TrialExaminer's Supplemental Decision, the exceptions and briefs, andthe entire record -in this proceeding, and hereby adopts the findings,conclusions, and recommendations of the Trial . Examiner, only to theextent consistent with this Supplemental Decision and Order.At the time material herein, there, were at 'Most 753 employees in`the appropriate unit; a majority was therefore 377.At the outset ofthe supplemental hearing, counsel for the General Counsel stated thathe had met previously with Respondent's counsel and that they hadagreed upon certain procedures in an effort to shorten the hearing. Itwas agreed between the General Counsel and Respondent thatRespondent would have its own handwriting expert examine and checkthe cards on which the General Counsel was relying as proof ofmajority, and that Respondent, without stipulating to the admss;sibility of the cards, would advise the General Counsel which, if any,signatures Respondent found questionable.Pursuant to this a-ree-ment, 4 weeks before the hearing at Respondent's request, the GeneralCounsel furnished Respondent 464 authorization cards for a checkby the hitter's handwriting expert.After examination, Respondentreturned the cards, along with a list of 24 names of employees whosecard signatures were specifically questioned by Respondent.Respond-ent's attorney also -informed the General Counsel that he questionedapproximately 127 other cards assertedly because of irregularitiesappearing thereon, such as in dates of execution and the departmentsin which the various signers were employed; the Respondent did not,however, identify- any of these 127 cards by name of the signer orotherwise.Further, the Respondent refused to enter a stipulationas to the admissibility of any of the 464 cards.At the supplementalhearing, the Respondent admitted that the foregoing statement ofthe General Counsel is an accurate representation of events precedingthe hearing.As to the 24 cards, the authenticity of which was specifically ques-tioned by Respondent's counsel, the Genera]'Counsel called 20 of theemployees whose names appeared as signers of these cards. Seventeenof them testified that their, signatures were genuine, and twO otherstestified their'wives signed their cards at their direction; these wit-nesses were credited by, the Trial Examiner.The remaining einployeeii^ this group -who was called-as a witness. Grunwald, was not. deemedcredible by the Trial Examiner because he was equivocal in,his tes-timony that he had authorized the signing of the c: rd in his behalf ; NORTHWEST RNTGIINTEEHING COMPANY627his card accordingly was not counted toward the majority.Of thefour in this group not called as witnesses, it appears that two wereunavailable, one (Raymond) having been in the hospital and the other(Trask) in California, and that a third (Joslin) was among thosewhom the General Counsel conceded not to be part of the appropriate.unit."The cards of the four employees in this group who did nottestify were not counted.To establish the validity of the cards generally, including thosewhich were not specifically challenged, the General Counsel presentedtwo witnesses, Lee, a union official, and Burns, the Northwest employeein charge of the Union's organizational campaign, who testified asto the general manner in which the Union had acquired the signedauthorization cards. . Lee and the Union's attorneys identified thecards admitted in'evidence as having been thus obtained.As appearsfrom the uncolitradicted testimony of tee and Burns, all the cards inevidence were secured during the organizational campaign involvedin this case.All but 5 of the 464 cards in evidence bear dates during_the materialperiod .5The record shows that six cards had been signed at the timeof an earlier organizational campaign, but had thereafter been updatedwith the authorization of the signers.Four of the signers of thesesix cards-the only ones available-were called as witnesses by theGeneral Counsel and in their testimony confirmed that they hadexpressly authorized the updating.The cards of the other, twoemployees in this group (Dillon and Jepson), who did not, testify,were not counted by the Trial Examiner toward- the majority. Exceptas noted above, no other specific cards were identified as revealingirregularities that might invalidate them.Respondent contends that since it refused to stipulate to the attthen-ticity ofaviyof the cards, the General Counsel was required as toeachcard to establish by separate, detailed, and direct evidence the genuine-ness of its signature, and that since the General Counsel did- not doso except as to the specifically questioned cards, the remaining cardsmay not be counted in computing majority.As applied to the par-ticular circumstances in this case, we regard Respondent's contentionas both hypertechnical and legally erroneous, and we reject it. ,Considering the large number of cards involved, the prehearingopportunity which was accorded to and utilized by Respondent tosFour other employees,none of whose cards was specifically challenged,were alsoconceded by the General Counsel as not properly includable in the appropriate unit asof the time the majority was computed(Sadler, LaLuzerne,Pomkrantz,and Salschneider).Their cards,like Joslin's,were not counted toward the majority by the Trial Examiner.6Three of these five cards do not bear the year in which they were executed;the othertwo were dated after the conclusion of the campaign; :but In fact,all five were receivedby the Board'sRegional Office during the material period in support of the Union's_representation petition 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDcheck the cards' signatures, and the nature of Respondent's objectionsto the cards, we believe that the method of proof adopted by the Gen-eral Counsel was in the circumstances not only fair and reasonable butin the interests of efficient hearing procedures also a desirable one.To have adopted the approach insisted upon by Respondent of indi-vidualized proof of each and every card separately, even though notspecifically excepted to, might well have required hundreds of wit-nesses and weeks of hearing.Our rejection of Respondent's contention rests, however, not somuch on our judgment of reasonableness of the procedure followedas on our belief that, measured by established evidentiary standards,the General Counsel satisfied his burden of proving the authenticityof the cards on which our finding of a majority is based.We do notquestion the general rule that a document purporting to be of a certainauthorship is not admissible merely on the strength of that purport,but requires some evidence of its genuineness before it may beadmitted."But that evidence may be circumstantial; it need not bedirect, and it may be in the form of an extrajudicial admission.Asstated by Wigmore : 7But for the purpose of evidencing execution, where no require-ment as to the attesting witness is involved, an extrajudicial admis-sion of the party has always been regarded as sufficient; the onlyquestion could be whether the party's words or conduct underthe circumstances amounted to an admission.Under the circumstances present here, and notwithstanding Respond-ent's refusal to enter into a stipulation as to the admissibility of anyof the cards, it appears to us that Respondent's prehearing conductmust be interpreted as containing such an admission.When pursuantto its prehearing agreement with the General Counsel, Respondent,after having all cards checked by its handwriting expert, furnishedthe General Counsel a list of the signatures it questioned, its failureto specify others constituted an implicit acknowledgment that its checkhad disclosed that the signatures on such others were authentic.Respondent's generalized questioning of the validity of theuniden-ti fcedcards was not directed to the genuineness of signatures appear-ing thereon.There were suggestions of unspecified "irregularities"in department descriptions and dates of execution.However, theparticular department in which an employee may be employed is notin itself material to the issue of majority; the question is whether theemployee was in the appropriate unit, and there has never been anyclaim in this case by Respondent that any of the signers of counted67Wigmore,Evidence,§2130(3d ed.1940).1 Id.§ 2132. NORTHWEST ENGINEERING COMPANY629cards were not properly includable in the appropriate unit.As forthe dates of execution, the General Counseldidadduce tes'imony,.which stands on this record uncontroverted, that all cards were secured-during the material organizational campaign preceding the election.-In these circumstances, and particularly in the light of Respondent'sfailure to identify any of the cards it was questioning for reasons otherthan signature, as well as its failure to apprise General Counsel as tothe specifics of the asserted "irregularities" in relation to particularcards so that the latter might know whether they raised questionsmaterial enough to call for further evidence, we are satisfied that theGeneral Counsel adequately made outa prima facieshowing by thetestimony he did present to support the admissibility of the cards asevidence of the Union's majority.And absent rebutting evidence-Respondent made no effort to adduce any-the cards, we hold, must begiven probative force.We therefore find that the General Counsel has sufficiently met hisburden of authentication with respect to 453 of the cards in evidence,far more than enough to establish a majority."Accordingly, we con-cur in the Trial Examiner's finding that the Union represented amajority of the employees in an appropriate unit prior to the unfairpractices here involved.The Trial Examiner also found that the Union's subsequent loss ofmajority status is attributable to Respondent's intervening unfairlabor practices.He recommended that Respondent be ordered to bar-gain with the Union.Respondent takes exception to this recommendation of the TrialExaminer, urging, among other things, that the Board is withoutauthority to grant a bargaining order as no refusal to bargain wasalleged or proved.We find this argument to be without merit.In the exercise of its remedial powers, the Board is required torestore a situation which calls for redress as nearly as possible to thatwhich would have obtained, but for the unfair labor practicesinvolved .9Applying this principle, the Board has in the past orderedan employer to bargain with a union where the employer's unfairlabor practices caused the dissipation of a union's majority, even inthe absence of a finding or an allegation that the employer refused tobargain with the union in violation of Section 8(a) (5) of the Act.108 The Trial Examiner inadvertently subtracted eight lost cards, which he deemed in-valid for the purpose of showing majority status, from those introduced into evidence andfound to be valid.A recapitulation shows that the Trial Examiner actually sustainedthe validity of 453 cards,76 more than the required majority.Although certain ques-tions have been raised with respect to the Trial Examiner's failure to count the lost cardsand the cards signed by Dillon, Grunwald,Jepson,Raymond, and Trask, they need not beresolved as the status of those 13 cards, even if added to those found by him to be valid,can have no bearing upon our decision herein.8 Phelps Dodge Corp. v. N.L.R.B.,313 U.S. 177,194 (1940).10Bannon Mlle,Inc.,146 NLRB 611. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe deem such a remedy appropriate in the presentcase.1'The record shows, and we have found, that, prior to the unfair laborpractices here involved, the Union represented a majority of Respond-ent's employees.If, in these circumstances, the Union had retaineditsmajority status and had requested bargaining, it would manifestlybe Respondent's duty to bargain with the Union as the representativeof its employees.However, as previously stated, Respondentembarked on a course of action, involving serious violations of theAct, which resulted in the dissipation of the Union's majority andthe destruction of the conditions for a fair election in which the Unioncould have demonstrated that majority.To require the Union tosubmit to another election under these circumstances would be topermit Respondent to profit from its own unlawful conduct at theexpense of the Union and the majority of Respondent's employees.Accordingly, we find that only an order requiring Respondent to bar-gain with the Union can restore as nearly as possible the situationwhich would have obtained but for Respondent's unfair labor prac-tices,and thereby effectuate the policies of the Act.12Upon the basis of the foregoing, and the entire record in this pro-ceeding,the Board makes the following :ADDITIONAL CONCLUSIONS of LAW5.All production and maintenance employees employed at Respond-ent'sGreen Bay, Wisconsin, plant, but excluding all office clericalemployees, plant clerical employees, first aid men, gatetenders, time-keepers, guards, professional employees, and supervisors as defined inthe Act, constitute a unit appropriate for the purposes of collective-bargaining within the meaning of Section 9(b) of the Act.6.A majority of Respondent's employees in the appropriate unithad authorized the Union to represent them for purposes of collectivebargaining prior, to Respondent's unfair labor practices found herein.7.Respondent's unfair labor practices, as found herein, have causedthe dissipation of the Union's majority and the destruction of the,condition for a fair election in which the Union could have demon-strated its majority status.ORDERIT IS HEREBYORDEREDthat the original Decision and Order issued bythe Board on September 21, 1964, in this proceeding, be, and it herebyis, amended in the following manner.n We are notdealing herewith a novel remedy. In other cases, bargaining ordershave been issued to remedy 8(a)(1) violations.See, for example,N.L.R.B.v.DelightBakery,Inc.,353 F. 2d 344(C.A.6) ; D.H. Holmes Company Ltd. v.N.L.R.B.,179 F. 2d876 (C.A. 5).Cf.N.L.R.B. v. Flomatic Corp.,347 F. 2d 74(C.A. 2).12 As we deem a new election inappropriate,we shall dismiss the petition for certifica-tion of representatives filed in Case No. 30-RC-5. NORTHWEST ENGINEERING COMPANY6311Delete from the Decision the first sentence of the last paragraphin the section entitled "The Remedy" and substitute the following"Having found that Respondent's conduct, as set forth above, inter-fered with the exercise of a free and untrammeled choice in the elec-tion, we shall set aside the election "2Add the following as paragraph 2(a) of the Board's originalOrder, the present paragraph 2(a) and (b) being relette red 2(b) and(c) respectively"(a)Upon request, bargain collectively with United Steelworkersof America, AFL-CIO, as the exclusive representative of all its pro-duction and maintenance employees employed at its Green Bay, Wis-consin, plant, excluding all office clerical employees, plant clericalemployees, first aid men, gatetender s, timekeepers, guards, profes-sional employees, and super visors as defined in the Act, with respect torates of pay, wages, hours of employment, and other terms and condi-tions of employment, and, if an understanding is reached, embodysuch understanding in a signed agreement "3Substitute the following as the last paragraph of the Board'soriginal Order"IT IS FURTHERORDEREDthat the election held in Case No 30-RC-5,on May 8, 1963, be, and it hereby is, set aside, and that the petition forcertification of representatives filed therein be, and it hereby is,dismissed "4Add the following as the fourth indented paragraph of theAppendix attached to the Board's original Decision and OrderWE WILL, upon request, bargain collectively with United Steel-workers of Amer rca, AFL-CIO, as the exclusive representative ofall our production and maintenance employees employed at ourGreen Bay, Wisconsin, plant, excluding all office clerical employ-ees, plant clerical employees, first aid men, gatetenders, timekeep-ers, guards,professionalemployees, and supervisors as definedin the Act, with respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment, and, if anunderstanding is reached, embody such understanding in a signedagreementTRIAL EXAMINER'S SUPPLEMENTAL DECISIONAND RECOMMENDED ORDERIssueThe issue here is whether theBernel Foamdoctrine(147 NLRB 1277)should beextended so as to warrant the issuance of a bargaining order where the complaintalleged no violation of Section 8(a) (5) and the Union lost the election because of theCompany's unfair labor practicesOn March 27,1964,Trial Examiner Henry S Salim issued his decision in the above-entitled caseOn September 21, 1964,the Board issued its decision (148 NLRB1136) finding that the Respondent violated Section 8(a)(1) by granting preelection 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDbenefits while the Union's objections to the election were pending in order to influencethe outcome of the election, and that postelection benefits were granted also as areward to employees for having rejected the Union and as a further inducement toemployees to vote against the Union should the opportunity again arise.The Boardalso set aside the election and directed a new one.On October 12, 1964, the Charg-ing Party-Petitioner, the Union, filed a motion requesting the Board to reconsiderand modify its Order so as to require Respondent to bargain with the Union "withoutthe necessity of another election," upon the basis of the Board's Decision inBernelFoam Products Co., Inc.,146 NLRB 1277, which issued on May 4, 1964, approxi-mately a month after the Trial Examiner's Decision and 5 months before the Board'sDecision in this case.On December 11, 1964, the Board issued an Order reopeningthe record and remanding the proceeding to the Regional Director for further hearingwhich Order reads, in pertinent part, as follows:On September 21, 1964, the Board issued its Decision and Order in the above-entitled proceeding, 148 NLRB No. 112, finding that the Respondent had engagedin certain unfair labor practices and ordering that it take certain affirmative actionto remedy such unfair labor practices.The Board further ordered that the elec-tion in Case No. 30-RC-5 be set aside and a new election held.At the consolidated hearing, the Charging Party-Petitioner offered to provethat, prior to the unfair labor practices here involved, a majority of the employeesin the appropriate unit had signed cards authorizing the Union to represent themfor purposes of collective bargaining.The Trial Examiner rejected the offer ofproof and the Charging Party-Petitioner excepted to his ruling.On October 12, 1964, the Charging Party-Petitioner filed a Motion for Recon-sideration and requested that the Board reconsider the Trial Examiner's rulingrejecting the offer of proof and the Board's order directing a new election.The Board having duly considered the Charging Party-Petitioner's offer ofproof and its Motion-for Reconsideration, as well as the Respondent's oppositionto the aforesaid Motion for Reconsideration, in the light of the entire record inthe case and, having determined to ascertain the facts alleged in the ChargingParty-Petitioner's offer of proof,IT IS HEREBY ORDERED that the record in the above-entitled proceedingbe reopened, the Order directing a new election be stayed, and further hearingbe held before the Trial Examiner for the purpose of receiving the profferedevidence and any rebuttal thereto..IT IS FURTHER ORDERED that, upon conclusion of such supplementalhearing, the Trial Examiner shall prepare and serve upon the parties a Supple-mental Decision containing findings of fact upon the evidence received pursuantto the provisions of this Order, as well as a further consideration of the rationalesgiven inBernel Foam Products Co., Inc.,146 NLRB No. 161, particularly pp.3-8, Bannon Mills, Inc.,146 NLRB No. 81, particularly p. 3, andFlomaticCorporation,147 NLRB No. 143, particularly p. 5, as they relate to the specificfacts of this case, conclusions of law, and recommendations; and that, followingthe service of such Supplemental Decision upon the parties, the provisions ofSection 102.46 of the Board's Rules and Regulations, Series 8, as amended shallbe applicable.Pursuant to notice served upon the parties by the Regional Director, a supplementalhearing on the Board's remand was held before Trial Examiner Henry S. Sahm onMarch 16 and 17, 1965, at Green Bay, Wisconsin. The parties appeared by counseland were afforded full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence within the scope directed and permitted by theBoard's order of remand,supra.Upon the conclusion of the taking of testimony,counsel for the various parties waived oral argument and filed briefs on April 21,1965, which have been fully considered.Upon the basis of the evidence contained in the entire record, including that whichwas received in the original hearing and in the supplemental hearing on remand,particularly the Board's Order that the Trial Examiner consider the rationales givenin theBernel, Bannon,andFlomaticcases,supra,in arriving at his SupplementalDecision, the following findings of fact, conclusions of law, and recommendations arehereby made:FINDINGS AND CONCLUSIONSA. Did a majority of the employeessign union designations?On February 12, 1965, the General Counsel, at the request of counsel for theRespondent,turned over to the latter approximately 470 union authorization cards to NORTHWEST ENGINEERING COMPANY633enable Respondent to cross-check the signatures on the union authorization cardsagainst the Company's records in order to determine their validity.'These signedcards were obtained,according to the Union,during the course of its organizationalcampaign which commenced on February 26, 1963,and lasted until March 31, 1963.Some of the cards were signed prior to February 26, 1963,but the signators of suchcards testified that they requested the Union to update the cards previously signed bythem in order that they might be counted in the then current organizational campaign.Respondent retained possession of these cards for approximately a month.At thetime counsel for Respondent returned the 470 union authorization cards to theGeneral Counsel,he doubted the authenticity of the signatures on 26 cards,and 126or 127cards were questioned because insertions with respect to dates and the depart-ments of the plant in which the employees worked were made on these cards in thehandwriting of someone other than the signators.Consequently,approximately 152of the 470 cards turned over to Respondent were put in issue:namely, 26 signaturesand insertions on 126 cards with respect to dates and the departments of the plant inwhich the employees worked which allegedly were made on these cards in the hand-writing of someone other than the signators.Therefore,of the 470 cards, thegenuineness of 318 cards were not in issue,either because no insertions were made inanother's handwriting or Respondent's comparisons of the employees'purported sig-natures on the cards when made against known authentic signatures in the Company'spossession showed them to be genuine.2InIrving Taitel, et al. d/b/a I. Taitel and Son,119 NLRB 910,enfd.261 F. 2d 1(C.A. 7), wherethe union distributed blank authorization cards among the employeesduring an organizational campaign,and the company had ample opportunity to checkthe signatures on the cards with its records and it made other appropriate investiga-tions to determine the validity of the cards and the company made no contention thatthe cards were not genuine,the Board held the cards to be valid designations andthat they should be counted in ascertaining the union'smajority status.Of the 470 cards the General Counsel turned over to Respondent,464 of themwere marked for identification at the hearing.Of the 464 cards so marked for identi-fication, only 458 were received in evidence because the General Counsel voluntarilywithdrew 6 cards: employees Dahl and Joslin were not in the unit;Sadler andLa Luzerne quit the Company's employ before March 31, 1963, the date of the votingeligibility list, and Salschneider and Pokrantz were not on the eligibility list,leavinga total of 458 union authorization cards.These 458 cards were received in evidence with thecaveatthatRespondent inpresenting its side of the case, would have the right to show that any of these 458 cardswere obtained by coercion or misrepresentation,or that they were otherwise inadmis-sible due to forged signatures or for any other reasons whatsoever showing thesecards' invalidity.No probative evidence was offered by Respondent which showed theinvalidity of the cards.However,certain cards,hereinafter discussed,have not beencomputed in determining the Union'smajority,but this is because of a failure ofproof by the General Counsel.To substantiate the Steelworkers Union'sclaim,theCharging Party-Petitionerherein,that a majority of the 753 employees in the unit signed authorization cards,321 witnesses of the 26 employees whose signatures were questioned by Respondent,verified their signatures on cards purportedly signed by them .4Respondent offeredno testimony to disprove the authenticity of these 21 cards.Accordingly,these cardswill be counted in ascertaining whether the Union has a majority.i The General Counsel's representation stands uncontradicted that Respondent's coun-sel stated to himhe desiredto have thesignatures on the authorization cards examinedby a handwriting expert.9 SeeMaurice Eanet d/b/a ParkaideHotel,74 NLRB1809, 811.8 The Union's authorizationcardcontained the followingstatement,followed by blanksfor the signer's signature, date, and other relevant informationAUTHORIZATIONI hereby request and acceptmembershipin the UnitedSteelworkers of America, andof my own freewill herebyauthorizethe UnitedSteelworkersof America,its agentsor representatives, to act forme as a collective bargaining agency inallmatterspertaining to rates ofpay, wages,hours ofemployment,or other conditions of em-ployment,and to enter intocontracts with my employer covering all suchmatters,including contracts which may require the continuance of my membership in the UnitedSteelworkers of America as a condition of my continued employment.John Roeckue and EdwardDe Gravewho testified their wives signed their cards attheir direction are included among the 21. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDCards purportedly signed by Daryl Raymond, who was hospitalized, and AllanTrask, who was in California at the time of the hearing, will not be computed insupport of the Union s claim of majorityNor is the card of Edwin Grunwald to becounted as not only was he an unreliable and unsatisfactory witni ss, but he testifiedthat his card was signed at his request in February or March 1963, by a fellowemployee whose name he no longer recallsFour employees (Bierke, Labdwehr, Van Dyke, and Glinski) testified that the dateson their cards were inserted by William Burns, an employee who headed up theemployees' union organizational committeeTheir cards also bear the RegionalDirectors date stamp indicating they were submitted in support of the Union's repre-sentation petitionThese four cards will be countedBurns testified that Jepson andDillon authorized him to update the 1962 dates on their cards to 1963 but since theyaid not testify, their cards will not be countedEight employees whose names appear on the March 31, 1963, eligibility list testifiedthey signed cards, but the General Counsel attempted to excuse production of theircards at the heating on the ground that their cards were lostThey will not becounted as there is not a substantial guarantee of their trustwortt mess because onlythe signed cards piovide "an acceptably formal and reliable substitute "5Respondent contends the Union's representation to many of the employees thatthe purpose of their signing the union designations was to obtain a Board election wassuch a material misrepresentation as to invalidate, such authors, ation cardsIt isunrealistic to suppose that these workmen being solicited by union orgainzers woulddraw such a nice distinction as to require the invalidation of cards so procuredNoris it believed that such representation was improper so as to nullify proof of theUnion's majority status 6Also, when union solicitors told soma., employees that amajority of the other employees had already signed authorization cards, they wereonly engaged in sales talk, and it was neither a misrepresentation nor a materialrepresentation 7InN L R B v S N C Manufacturing Co,352 F 2d 361 (C A D C ), Judge Burgerin a concurring opinion, with respect to the format, of authorization cards had thefollowing to sayHowever, a word is in order concerning the format of the authorization cardswith which the union established its majorityBold face type at the top of theform states "Petition and Authorization to Show that I WANT AN N L R BELECTION NOW," the capitalized sentence being set off in a box by itself under-neath the preceding wordsTwo paragraphs in ordinary type follow, the firstparagraph authorizing the union to petition for an election and the secondauthorizing it to act as bargaining agentAfter Imes for name and address, abox at the bottom sets oft the words "Sign Here and space for a signatureThis authorization card seems to me misleading, a less than studied reading ofitmight well leave the impression that it authorizes the union only to petition foran electionMoreover, this possibility of confusion is unnecessaryAs ChiefJudge Tuttle of the Fifth Circuit said only recently,Itwould be very simple for the union to prepare a card that in an unam-biguous form would authorize union representation as a bargaining agentIf the Union also wished to have cards signed to call an election this wouldalso be a very simple matterThere can be little excust for combining thetwo in a card that makes possible * * * misrepresentation * * *N L R B v Peterson Brothers, Inc,5th Cir, No 21412, March 11, 1965,p 7Our observation inJoy Silk Mills v N L R B87 U S APP D C360, 371, 185 F 2d 732, 743,cert denied, 341 U S 914,(1950), that"an employee's thoughts (or afterthoughts) as to why he signed a unioncard, and what he thought that card meant, cannot negative the overt actionof having signed a card designating a union as bargaining agent" shouldnot be taken to license the use of misleading authorization cardsIf suchcards are to substitute for a secret ballot, tneir terms ought to beunmistakablea Aero Corporation149 NLRB 12830 Amalgamated Clothing Workers of AmericaAFL-CIO v N L It B345 F 2d 264(CA 2)7 See EH Sargent and Company99NLRB 1318,1322-1323Harry Epstein et atd/b/a TopModeManufaturangCo, 97 NLRB 1273,1296Cf Englewood Lumber Compang,130 NLRB 394 NORTHWEST ENGINEERINGCOMPANY635InIdaho Egg Producers,IllNLRB 93, the Board found a violation when theemployer attacked the validity of union cards, claiming that some of them wereobtained through fraudulent union tactics and that as a result the union was notselected by a free choice of employeesThe Board found no merit to the defenseholding there was no evidence showing the union employed illegal tacticsInH Rohtstein & Co , Inc,120 NLRB 1556, where the employes refused to recog-nize and bargain with the union after agreeing to recognize the union and to executea contract because he claimed,inter alga,that the union employed illegal means inobtaining employees' signatures, namely, the misrepresentation that the union hadobtained a majority, the Board held that the fact the employees later changed theirminds cannot operate to overcome the effect of their overt action in having signedunion designation cardsTo the same effect isNubone Company62 NLRB 322,326, footnote 9, where the Board stated that the testimony of a signer as to her sub-jective stite of mind is not sufficient to overcome the effect of he r overt action inbasing signed n iuthorization cardInE w c i Lc vel & Tool Mfg Co, Inc,66 NLRB 1238, the employer's claim thatunion cards of his employees were improperly obtained was rejected by the BoardThe employees, held the Board, were not misled and even if they were, the representa-tion was of a char icter which was not fatal to the union s claimInWuson Athletic Goods MfgCo, 73 NLRB 744, the Board h0d that a union'salleged representa ions prior to an election that it was necessary for employees tosign union member hip cards in order to vote in the Board election, did not con-stitute a valid defense to a charge of an employer's refusal to bargainTne Board, in ca,es similar to the nistant one, recently held that the record did notsupport a finding that any misrepresentations were made by the union in securingemployees' signatures when they were told the purpose of the cards was only to obtaina representation election 8Member Brown inWinn Dixie,stated that the best evi-dence of the employees' intent, i e , their signatures to cards which designated theUnion as then bargaining agent, establishes that the Union enjoyed majority statuswhen it requested recognitionit is unnecessary and inappropriate to considerwhat ieprecentations the Unions solicitors may have made ofwhatthe employeesmay have been told "[Emphasis supplied ]See however Judge Burger s statement,supraAlthough the Board decisions appear to hold that a union's exaggerated or evenuntrue statements is not fraud affecting the employees' grant of barg lining authority 9and there is langu'ige in a court decision 10 similar to Member Brown s,supra,to theeffect that membership cards m'ly not be collaterally attacked on the ground theywere obtained by duress and misrepresentation, there are other courts which hold acontrary view 11 I, however, am bound by the Board view 12It is noted that on January 13, 1964, the Board inCumberland Shoe Corporation,144 NLRB 1268, issued an Order (unreported) granting the employer's motion forreconsideration and amending its reported Decision and Order,inter aha,by addingthe following as footnote 3 to its DecisionThe recordindicatesthat the testimony to this effect [that employees were toldthat `the purpose' of the cards was to secure a Board election] consisted ofaffirmative responses by the signatories to leading questions propounded byRespondent's counsel, upon cross examination, as to whether th(y were told thatthe purpose of the cards was to secure an electionWe do not deem suchtestimony sufficient to controvert the statement of the purpose and effect ofsuch cards contained on the face thereof, nor do we consider it inconsistent withan understanding that the cards served the dual purpose of designating a repre-sentative and of securing an electionIn any event, a careful analysis of the entire testimony of the witnesses in thisproceeding does not warrant a conclusion that they signed their card, because of anyrepresentation made to them by union solicitors that the sole and only purpose ofsigning was to obtain an election 138Mid-West Towel & Linen Service,Inc,143 NLRB 744 752 753Winn-Dixie StoresInc143 NLRB848 footnote 106H Rohtsteind Co Ine120 NLRB 15'6 155910.A1 L R H v WmTehe7 BottlingCo129 F 2d 250 254 (CA 8)u N L R Bv Rohtstein&Co266 F 2d 407 409-410 (C A 1)12 Gene Hyde d/b/a Hyde's Supermarket,145 NLRB 1252,enfd 339 F 2d 568 (CA 9)18CumberlandShoeCorporation144 NLRB 1268 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECAPITULATION'mployeesin unit-------------------------------------------------Majority of 753------------------------------- -------------------`Cards marked for identification--------------------------------------Subtract2 not in unit (see page-).2 not on March 31, 1963 eligibility list (see page-).2 quit before March 31, 1963 (see page-).1 hospitalized employee (see page-).1 former employee now living in Calif. (see page-).1Gruenwald's card inadmissible (see page-).2 cards of Jepson and Dillon inadmissible as they did not testify(see page-).8 lost cards (see page-).75337746419-19Number of valid authorization cards---------------------------------445Subtracting the 19 cards not authenticated by legally valid proof from the 464marked for identification reduces the Union's showing of representation to 445authorization cards or a majority of the 753 employees in the unit as of March 31,1963.B.DiscussionInasmuch as the Board's order of remand states that the Trial Examiner shall, inarriving at his Decision, consider the rationales of theBernel,Bannon, andFlomaticDecisions of the Board,supra,itmight be well to consider the legal chronologywhich gave rise to the so-calledBerneldoctrine.InBernel Foam Products,14a Board majority held that a majority union, whichchooses to participate in a Board-conducted election with knowledge of the employ-ers unlawful refusal to extend recognition and bargain, and thereafter loses the elec-tion, is not thereby precluded from filing 8(a)(5) refusal-to-bargain charges basedupon the employer's 8(a) (1) preelection misconduct. In so holding, the majorityrestored the rule prevailing prior to theAiellodecision.15It expressed the viewthat unfair labor practice charges and representation proceedings are not inconsist-ent procedures and therefore no basis exists for applying the election of remediesconcept established inAiello.The majority noted that the necessity of making achoice between filing 8(a)(5) charges which the union did inBernel,or proceedingwith an election, under either of which proceedings the union is forced to proveitsmajority status, concerning which the employer has no good-faith doubt, resultsfrom the employer's unlawful conduct.Since such a choice "is at best a Hobson'schoice," stated the Board, there is no warrant for imposing upon the union whichrepresents the employees an irrevocable option as to the method it will pursue inseeking vindication of the employees' representation rights.The majority furtherpointed out that theAiellorule seems to be predicated upon the erroneous legalpremise that the statutory obligation of an employer to bargain collectively with aunion representing a majority of its employees is subject to waiver by a union.However, held the Board, the overriding consideration with which Congress wasconcerned in Section 8(a) (5) was the right of employees to be represented by aunion of their own choosing. It is the responsibility of the Board to protect thisright, the majority concluded, by providing an adequate remedy for employer con-duct which has been specifically proscribed by Congress. "What this now means is14 Rernei Foam Products Co., Inc.,146 NLRB 1277, Chairman McCulloch and MembersFanning and Brown joined in the principal opinion ; Member Jenkins concurred but wouldfindAiello, infra,inapplicable and accordingly he would not have reached the issue of theAiellorule.Former Member Leedom dissented and would have adhered to theAiellorule.75 LouisAiello,et at.d/b/a Aiello Dairy Farms,110 NLRB 1365, overruling M. H.Davidson Company,94 NLRB 142, announced the rule that once having chosen to par-ticipatein anelectionwith knowledge of the employer's unlawful refusal to bargain, aunion could not after the election, file Section 8(a) (5) charges, even though the employer'spreelection conduct resulted in the election being set aside and a new one ordered. NORTHWEST ENGINEERING COMPANY637that the Board is no longer going to force an aggrieved party to an election of pos-sible remedies.Rather it will allow its process to be used in the alternative wherethere is a conduct which is both an unfair labor practice and grounds for the settingaside of a representation election." 16InS.N.C.Manufacturing Co.,147 NLRB 809, enfd. 352 F. 2d 361 (C.A.D.C.),where a Board majority followedBernel Foam Productsin view of its findings ofan 8(a) (5) violation and its order requiring the employer to recognize and bargainwith the union, refused to direct a new election and dismissed an election petition,notwithstandingitsfindingthat the employer's preelection conduct interfered withthe employees' freedom of choice in selecting a bargaining representative.TheCourt sustained the Board's finding that respondent violated Section 8(a)(1), (2),and (5) holding thatJoy Silk Mills, Inc. v. N.L.R.B.,185 F. 2d 732, was con-trolling "on most aspects of the case ...."With respect to the Board reversing itsAiellodoctrine, the Court stated: "It was within its statutory authority in doing so,"citingBernel Foam.TheBannoncase,i7which issued a month beforeBernel,is neither new nor novel,but was merely a reaffirmation of a long line of Board decisions holding that wherean employer commits unfair labor practices in order to abort a union's efforts toorganize his employees, and thus renders a fair election impossible, the Board willissue a bargaining order against the employereven though the complaint did notallege a violation of Section8(a) (5).18 In theBannoncase, the Board said: "Ifthe Union had retained its majority status herein, it would manifestly be Respond-ent'sduty, upon a proper request therefor, to bargain with the Union as its employ-ees' bargaining agent.An order requiring Respondent to bargain in such an even-tuality would plainly be in order.19On the other hand, if while rejecting the Unionas its employees' representative and destroying the conditions for a fair election inwhich the Union could demonstrate its majority, the Respondent, by its misconduct,has succeeded in dissipating the Union's majority status, only a bargaining ordercould adequately restore as nearly as possible the situation which would haveobtained but for Respondent's unfair labor practices.Such an order, we find, isnecessary adequately to effectuate the policies of the Act in this case," citing,Grey-stone Knitwear Corp.,136 NLRB 573, 575-576, enfd. 311 F. 2d 794 (C.A 2).What distinguishes theBannonline of cases (includingWestern Aluminum, infra)fromBernel is that no elections were held in the Bannon situationsas the chargeswere filedbeforean election was held, whereas inBernel, an election was held whichthe union lost but the Board held the union not to be precluded from filing refusal-to-bargain charges based on the employer's preelection misconduct.In theFlomaticcase,20the complaint alleged violations of Section 8(a)(1)and(5).The union requested recognition stating in its letter that if no reply wasreceived within 5 days it would assume the employer had refused the request where-upon the union would file a petition for an election.However, the union did notwait 5 days but filed its petition 2 days after requesting recognition from theemployer.An election was held pursuant to a consent agreement which the unionlost.The union then filed objections to the election whereupon the employer andunion signed a stipulation setting aside the election and providing for a "re-run"election.The Regional Director then directed a new election.A week later theunion requested permission to withdraw its petition for an election on the groundthat the company's unfair labor practices had dissipated the union's majority.TheRegional Director approved the withdrawal with prejudice; i.e., a new petition foran election would not be entertained by the Board for 6 months unless good causewas shown.A week later the union filed unfair labor practice charges alleging vio-lations of Section 8 (a) (1) and (5).The Board held that the union's request for recognition was not made properly asthe Union filed its petition without awaiting a reply to its letter ...."The Boarddid find, however, that the respondent employer's conduct violated Section 8(a)(1)10Frank W.McCulloch,"An Evaluation of the Remedies Available to the N.L.R.B.""volume 15Labor Law Journal,number 12,page 755 (December 1964).17Bannon Mills,Inc.,146 NLRB611, 613'SeeGreystone Knitwear Corp.,136 NLRB 573,575-576, and cases cited at footnotes 4and 5; enfd.311 F.2d 794(C.A. 2).-19Summit Mining CorporationvNL.R.B.,260 F. 2d894, 900 (CA 3), and casestherein cited.2OFlomatic Corporation,147 NLRB 1304, 1307. 638DECISIONSOF ' NATIONAL LABOR RELATIONS BOARDand thus "dissipated the majority status of the Union and destroyed the conditionsfor a'fair election in which the Union could demonstrate its majority."The Boardwent on to state:Where, as here, the union has clearly established its majority status prior tothe respondent's unfair labor practice,and the respondent has engaged in unlaw-ful conduct aimed at destroying the union's majority and disclosing a disposi-tion to evade its obligation to bargain, we have required the respondent to bar-gain,as only a bargaining order could restore as nearly as possible the situationwhich would have obtained but for the respondent's unfair labor practices.Weshall therefore order that the Respondent,upon request,bargain collectivelywith the Union.The Board citedBannonMills, supra,andWestern Aluminum of Oregon, Incorpo-rated,144 NLRB 1191, but notBernel,which issued 2 months beforeFlomatic,-supra.The Court of Appeals for the Second Circuit, 347 F. 2d 74, enforced that part ofthe Board's Order requiring the employer to cease and desist from any further vio-lations of Section 8(a)(1) but refused to enforce the Board's 8(a)(5) Order based'on 8(a)(1) conduct.Although the Board found that the employer had not violatedSection 8(a)(5) because the union's letter demanding recognition did not include aclear demand for bargaining, it overruled the Trial Examiner in finding respond-ent's preelection letter to the employees contained promises of benefits and invita-tions to employees to bypass the union and deal directly with the company in viola-tion of Section 8(a)(1) thereby destroying the conditions of a fau- election.As anappropriate remedy, the Board entered a bargaining order premised, according toThe court, on the view that the union had a majority prior to the unfair labor prac-tice and otherwise would have won the election.Agreeing that the preelection let-ter was a violation of Section 8(a)(1), the court, on the other hand, called a bar-gaining order under the circumstances, "strong medicine."Although such an order,the court said, operates to deter employers from adopting illegally intrusive electiontactics, its potentially adverse effect on employees' right under Section 7 must notbe overlooked, as such an order dispenses with the necessity of a prior secret electionand may unnecessarily undermine the freedom of choice guaranteed by the Act andthat Congress wanted to guarantee to the employees."This is not to say," the courtadds, "that the Board may never base a bargaining order as restorative of the statusquo on card majorities,"as card majorities must by necessity be deemed evidence ofthe status quo ante" where the conduct has been so "flagrantly hostile" that a secretelection has been corrupted.Here, however, there was only one instance of "asomewhat overstated reply" to the union's campaign charges, the court said, and nocourt has held that"a borderline,unaggravated Section 8(a) (1) violation,standingalone,occurring prior to an election,warranted a bargaining order."The courtfound also the argument for restraint"even more compelling since the Board's deci-sion inBernet Foam Products Co., Inc.,146 NLRB 161," overruling the long-estab-lished doctrine inAiello Dairy,110 NLRB 1365, requiring a union to elect either tofile an 8(a)(5) charge or to participate in a Board-conducted election."Hereafter,"the court said, "even though there is only a very slight basis for doing so, a union willtake care to raise an unfair labor practice charge along with petitioning for an elec-tion."If it loses, "it would then press the unfair labor practice charge."JudgeHayes dissented from the court's refusal to enforce the bargaining order primarily onthe ground that "the employer did not interfere very much with the election."Theextent of interference, the dissenting judge believes, is a matter "peculiarly withinthe area of the Board's expertise." 21InWestern Aluminum,144 NLRB 1191,the complaint alleged violations of Sec-tion 8(a)(1),(3), and (5)of the Act.The facts disclose that the union did notrequest recognition either in writing or verbally but merely filed a petition for anelection.However, an election was never held as in the case at bar.At the timethe petition was filed all of the employees in the appropriate unit had signed authori-zation cards.When the respondent company was notified of the filing of the peti-tion, it subsequently committed violations of Section 8(a)(1) and (3) of theAct but the Board dismissed the 8(a)(5) allegation as there was no proper21 InThe Colson Corporation,148 NLRB 827,the Board reaffirmed its reversal ofAielloon the basis of ItsBerneldoctrineThe Court of Appeals for the EighthCircuit enforcedColson holding that the Boardacted within its administrative discretion in adopting thispolicy(347 F.2d 128). NORTHWEST ENGINEERING COMPANY639request by the union to the company to bargainThe reason it was held that theunion never made a proper bargaining request was stated by the Board as follows"Although the filing of a petition for certification may suffice as a request for recognition in order to raise a question concerning representation, it does not consti-tute a request to bargain as an essential element to an unfair labor practice " -12The respondent was ordered, nevertheless, to bargain with the union, the BoardstatingWhere, as here, the Union has clearly established its majority status prior tothe Respondents unfair labor practices, and the Respondents have engaged Inunfair labor practices aimed at destroying the Union's majority and disclosinga disposition to evade their obligation to bargain, we would require theRespondents to bargain upon requestNot to order the Respondents tobargain with the Union upon request would in effect enable the Respondentsto profit by their unfair labor practicesThis quotation was cited with approval inIrving Air Chute Company Inc149NLRB 62i, where the complaint alleged violations of Section 8(a) (l)and (5) Inthat case, the union instituted an organizational campaign and 3 weeks later requestedrecognition mind suggested a specific date to begin negotiationsThe company replieditwas unable to met on the suggested date b ^t stated it could meet on an alternate,dateTne union then informed the company it was going to file a representationpetition which it did on the sine dayA few weeks later, the parties executed astipulation for certification upon consent election and an election was held whicnthe unior lostThe union then filed objections to the election and charges of8(a)(1) aiid (5) unfair labor practicesBetween the filing of the petition and theelection it was alleged the unfair labor practices took placeThe Trial Examinerfound violations of Section 8(a)(1) and (2) as well as 8(a)(5)He based his8(a)(5) violation on the authority ofJoy Silk Mills23 stating [149 [NLRB at 6421The Board has held that an employer violates Section 8(a) (5) of the Actwhen it insists on a Boird election as proof of a claiming union's majority andwhere such insistence is motivated not by any bona fide doubt as to the union'smajority, but rather by a rejection of the collective bargaining principle or bya desire to gain time within which to undermine the unionWhether anemployer who refuses to recognize the claiming union and insists upon an election is motivated by a good faith doubt as to the union's majority or by anIntention to destroy such majority can be determined only in thf light of all ofthe relevant facts of the case, including other unlawful conduct of the employerand the sequence of the eventsThe Board in affirming the Trial Examiner statedAssuming, however, that we were to accept Respondent's contention that itsconduct did not violate Section 8(a) (5), our Order would not be effected thereby,for we would then direct Respondent to bargain with the Union, upon request,on the basis of its violations of Section 8(a)(1) and (2) subsequent to the timethe Union achieved majority statusThe Board then went on to citeWestern Aluminum, supra,and quoted the excerptfiom that case which is set outsupraThe majority inIrving Air Chutealso noted that this case was in line withBernelFoamstating that a union whichloses an electionmay still seek bargaining reliefunder Section 8(a)(5) or (1) if the employer's conduct requires a etting aside ofthe electionThe majority added, however "We will not grant such reliefunlessthe election be set aside upon meritorious objections filed in the representationcase ' In this case[Irving Air Chute],the majority added, `were the election notset aside on the basis of objections in the present representation case we would notnow directa bargainingorder even though the unfair labor practice phase of thisproceeding itself established the employer's interference with the election "Former Member Leedom, concurring and dissenting in part, agreed that theemployer violated Section 8(a)(1) and (2) and that its conduct during the preelection period justified setting aside the electionHe would have directed a newelection, however, rather than issue a bargaining orderItwould seem, therefore, that even though a union loses an election it may nem er-theless seek bargaining relief ifthe complaint alleges a violation of Section12Idat 120223 85 NLRB 1263 enfd 185 F2d 732(CAD C) cert denied 341 U ^ 914 640DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(a) (5),since the employer has engaged in conduct during the critical preelectionperiod which resulted in the setting aside of the election.The Board inIrving AirChuteemphasizes that it will not grant such relief, unless the election has been setaside upon meritorious objections filed in the representation case. It notes that werethis requirement not met in theIrving Air Chutecase, no bargaining order wouldbe directed even though the unfair labor practice phases of the proceeding estab-lished the employer's violation of the Act and interference with the election. Inother words, unions which lose an election because of improper conduct on the partof the employer, must proceed on their objections to the election if they desire inan unfair labor practice proceeding, a Board order directing the employer to bargain.Proof produced in the unfair labor practice case that the employer's conduct vio-lated the Act is not sufficient for a bargaining order.InKolpin Bros. Co., Inc.,149 NLRB 1378, the Board held that the employer hadviolated Section 8(a)(1) and (3) of the Act.The union had obtained signedauthorization cards from a majority of the employees, demanded recognition, and atthe same time filed a petition with the Board.The company ignored the union'srequest for recognition and engaged in unlawful preelection conduct calculated todissipate the union's majority.The union lost the election but failed to file objec-tions.It did, however, file unfair labor practice charges alleging violations of Sec-tion 8(a) (1),(3), and (5).Pointing to its decision inBernel Foam Products, supra,in which a majority ofthe Board ruled that a union which loses an election may nonetheless be entitled toa bargaining order, in appropriate circumstances, the Board noted in disposing ofthe 8(a) (5) allegation in theKolpincase [149 NLRB 1380] that, "In theBernelcase,however, the election was set aside on the basisof meritorious objections.Where, ashere,the election has not been set aside on such basisand its validity stands unim-paired, we will presume that the election, which the Union lost, truly expressed theemployees' desires as to representation." [Emphasis supplied.]The Board held,therefore, that the union was not entitled to a bargaining order, even assuming thevalidity of its authorization cards.24InFreeportMarble & Tile Co.,153NLRB 810, where violations of Section8(a)(1),(3), and(5) were alleged, the employer was ordered to bargain with theunion despite its election loss, since the Board found the employer unlawfully refusedto recognize the union when it obtained majority support, citingBernel FoamandIrving Air Chute.In determining the union had obtained a majority, the Boardaccepted as valid proof signed union "membership-application" cards even thoughthe cards did not contain an express bargaining authorization and even though theycontain a statement that those signing will be under no obligation if the union failsto win an election.This statement, holds the Board, does not invalidate the cardsas proof of employee intent to authorize the union to represent them.Moreover,held the Board, there was insufficient evidence to establish employees were toldsigned cards would be used for purposes of election rather than for unionmembership.25A synthesis of these cases appear to hold that where an 8(a)(5) violation isalleged but the allegation is dismissed, as was the situation in theFlomaticcase,and the union loses the election which was marred by the employer's 8(a)(1) con-duct and interference dissipating the union's majority, the employer, nevertheless,will be ordered to bargain with the union.26In theBannonsituation, however,where an electionwasnever held,and eventhough the complaint alleges no violation of Section 8(a) (5), the Board will issuea bargaining order nevertheless, where the employer engaged in a course of conductdesigned to undermine the union's majority status since the union would haveretained its majority status had it not been for the employer's misconduct.Footnote17, supra.24 SeeAero Corporation,149 NLRB 1283, footnote 2.X See section A, supra.20Of course, it is well-settled law that to sustain refusal-to-bargain charges, a unionmust prove either that the employer has no good-faith doubt of the union's majority(Fred Snow, et al. d/b/a Snow & Sons,134 NLRB 709, 710), or that his purpose is togaintime within which to undermine the union's majority status(Joy SilkhfilZ8,Inc.,85 NLRB 1263, 1264, enfd. 185 F. 2d 732 (C.AD.C.), cert. denied 341 U.S. 914), or thathe rejects the collective-bargaining principle,ibid.Then, too, the Board has held thatemployer conduct "which renders improbable a free choice will sometimes warrant in-validating an election, even though that conduct may not constitute an unfair labor prac-tice."General Shoe Corporation,77 NLRB 124, 126. NORTHWEST ENGINEERING COMPANY641InBernet,where the union chose to participatein anelection which it lost, it isnot precluded from thereafterfiling 8(a)(1) and (5) charges even though it wasaware of the employer's misconduct prior to the election.And if 8(a)(1)and (5)violations are found the Board will order the employer to bargain with the unionwithout the necessity of a "re-run" election.Itwill be noted in all these various situations, includingBernet,thatthe order tobargain was basedon an8(a)(5) chargewith the exception of those lineof casesexemplified by theBannonsituation,where there was no election,whereas in theBernetandFlomaticcasesthere were elections.C. ContentionsThe General Counsel would extend theBerneldoctrine (in which there was an8(a)(5) charge) to the case at bar, where there wasno 8(a)(5) charge orallega-tion in the complaint (but only 8(a)(1) allegations), and order the RespondentCompany to bargain with the Union, even though it lost the election but obtained amajority of designations from the employees in the unit prior to the election.The Respondent opposes this extension of theBernetdoctrine to the instant casecontending that to require it to bargain under such circumstances where it wasnever charged with an 8(a) (5) violation and won the election, is not only repugnantto all concepts of justice and elementary fairness, but also is a denial of due processas it cannot be expected to defend a charge which was not included in the complaint.As counsel for Respondent states it in his brief: "Issuing an order remedying arefusal to bargain in this case is comparable to sentencing a person under a burglarystatute, under circumstances where he was charged and tried for disorderly conduct."Also, argues Respondent, if it is ordered to bargain with the Union which lost theelection, this is tantamount to the Board aiding the Union to achieve an object itcould not otherwise win and which it never included in its charge.For the Boardto compel the Company to bargain with the Charging Union which the employeeshad rejectedin a Board-conducted election,claimsRespondent, is a wholly newapproach, alien to theBernetdoctrine and inconsistent with the charge, objections,and complaint which framed the issues in the proceeding.Moreover, argues Respondent, authorization cards cannot be accepted as a clearmanifestation by an employeeto designatethe Union as theemployees'representa-tive, referring to the fact that on four previous occasions where the employees inthis unit, after executing sufficient cards to raise a question of representation, wereaccorded the right to cast ballots for or againstunion representationin four Board-conducted elections (1947, 1951, 1958, 1963) and in each such instance, rejectedunion representation.27Finally, urges Respondent,sincethe complaint did not allege, and the parties didnot litigatean 8(a)(5) allegation, the Board is without authority under Section 10of the Act to order the Respondent to bargain with the Union under the facts in thiscase.Concluding FindingsItmight be well, therefore, before arriving at a decision,to delineatewhat thesalient facts are in this case which are pertinent to resolving the issues herein.FromFebruary 26 to March 31, 1963, the Charging Party Union solicited authori-zation cards which were forwarded on March 7 along with a certification petitionto the Regional Office.On March 7, the same day that the Union mailed its peti-tion to the Regional Office, it sent a letter to the Companyrequestingrecognitionand a meeting "for the purpose of arriving at a Labor Contract . . . we suggest atime and place that is mutually convenient and will appreciate hearing from you byreturn mail."On March 12, the Company repliedstating:.we will recognizein collectivebargaining only the agency, if any, dulycertified to us by the National Labor Relations Board.On April 11, the Regional Director, founda questionof representation to existand directed an election which was held on May 8, 1963. The Union lost 337 tonRespondent's Exhibits L, M, N, and O. See 59Labor Relations ReporterNo. 31, 59Analysis 61 (August 16, 1965) for a discussion of the growing debate over card-checkrecognition and those cases where the employer has no reason to doubt the authenticity ofthe union's cardsbut wouldpreferan election in order to present his views to his employees.221-731-67-vol.158-42 642DECISIONI 01 NAPIONAL LABOR RELATIONS 130ARD362On May 15, the Union filed objections to the election 28 and on May 31,charges were filed against the Company alleging violations of Section 8(a)(1), (2),and (3)No 8(a)(5) charges were filed by the UnionA complaint allegingviolations only of Section 8(a)(1) issued on August 14 which was consolidatedwith the objections to the election and a hearing held on Octobi r 8 and 9, 1963The Boards Decision reversing the Trial Examiner issued on September 21, 1964It found the Company had violated Section 8(a)(1) of the Act and directed that anew election be held 29On October 12, 1964, the Union filed a motion for reconsider ation it wh'cn itrequested the Board to modify its Order so as to compel the Respondent to bargainwith the Union without the necessity of another election and to reopen the hearingfor the purpose of receiving evidence concerning the Union s in ljority statusInsupport of its motion, the Union cited the Board'sBerneldecision which issued onMay 6, 1964, more, than a month after the Trial Examiner issued 1-is decision onMarch 27The Union in its motion also citedFlomatic supraallegingFlomaticextended the general principle ofBernel Foamto the precise situation found in Weinstant case 'On December 11, the Board issued its remand and an order stayingthe election 10A supplemental hearing on the Board's remand was held on March 16and 17, 1965At t ie outset, it should be emphasized that the Union s statement to the Board initsmotion for reconsideration thatFlomaticis"the precise situation found in theinstant case' is without factual validityA reading of that case, the salicrt facts ofwhich will be found sectionB, suprashow that the complaint inFlomaticallegedviolations of Section 8(a)(1)and(5)which the case at bar does not In theinstant caseonly8(a)(1) violations were allegedThe Boaid found inFlomaticthat by the union's action in petitioning for an election without awaiting a reply to itsrequest for recognition, the company was justified in not regarding the union s letteras a specific request to bargain such as to call for a responseThcrefore, the Boardfound the company s failure to respond to the unions recognition request did notviolate Section 8(a)(5)which was allegedasa violation in theFlomaticcase butwhich is not in the instant caseIt is true, however, that the Board in fashioningits remedial order did not require the company to cease and desist from refusing tobargain with the union, but it did not hold that before the company unlawfully inter-fered with the election which the union lost, a substantial majority of the company semployees had admittedly chosen the union as their collective bargaining representztrueAccordingly, the Board issued an order requiring the company to bargain withthe union on requestIn the instant case, however, the Union merely stated it represented a majority ofthe employees, suggested a meeting 'at a time and place mutually convenient" andrequested a reply by "return mail "However, without awaiting a reply, the Unionfiled a petition for an election the same day it mailed the recognition and bargainingletter to the CompanyNevertheless, the Union and the General Counsel wouldhave the Board extend itsBerneldoctrine (where there was an 8(a)(5) allegation)and require the Company to bargain with the Union, thereby obviating the neces-sity of a rerun election, even though there is no refusal to bargain allegation in theobjections to the election, the charge, or the complaintIn this connection, it should be noted that theIrving Air Chutedecision,supra,appears to place an addition it burden on unions that seek to win bargaining rightsthrough an unfair labor practice proceedingWhile underBernelthe union can goto an election knowing of employer misconduct which would constitute a violationof the Act and then, if it loses the election, proceed via the uni air labor practiceroute and obtain a bargaining order, the Board has set certain additional limitationson this procedureThus, a union cannot rely on employer misconduct whichoccurred prior to the filing of the petition for an election as a basis for setting asidethe election 31Concomitantly and in addition to having to make a demand forrecognition and bargaining before the election,Irving Air Chuteholds that these These objections,nine in number,are listed in the Trial Examiner's Decision, 148NLRB 1136 1150-1158Of the nine objections seven were determined by the RegionalDirector to be without merit as only two were included in the original unfair labor prac-tice complaint20148NLRB1136supra11The order of remand will be foundsupra31The Ideal Electric and Manufacturing Company134 NLRB 1275Goodyear Tire andRubber Company138 NLRB 453 NORTHWEST ENGINEERING COMPANY643Board will not issue a bargaining order on the basis of conduct, occurringbeforethefiling of the petition which underlies an election which the union has lost. In anapparent effort to place emphasis on the election proceedings, a bargaining orderwill be issued in a complaint proceeding, only if the objections filed in the representa-tion case are sufficiently meritorious to warrant setting aside the election.Thecritical question then is did the Board inIrving Air Chute,where the complaintincluded an 8(a)(5) allegation, and in view of the chronology of theBannonlineof cases, where there were no elections, and no 8(a) (5) allegations, and keeping inmindBernel,warrant a conclusion that in order to justify the issuance of a bargain-ing orderwhere aunionloses an electionmarred by employer interference that aunion must, as a prerequisite, file an 8(a) (5) charge?In other words,is an 8(a)(5) allegation a condition precedent forBernelto applywhere the union loses the election because of the employers unfair labor practicesand then the union, seeks a bargaining order without the necessity of a rerunelection?Inasmuch as the General Counsel seeks an extension of, and application to, of abargaining order in the instant case where there was no 8(a)(5) allegation as distin-guished fromBeinelwhere there was, it might be well to analyze the holding inBernelwhich comes into play where a union's preelection majority is subjected toan employer's antiunion conduct to which the union's subsequent loss of a Boardelectionmay be attributable.Then too, it must be kept in mind that theBannonline of cases,supra,are distinguishable from the instant case, in that they involvedno elections as here.The Board inBernelheld that the overriding consideration with which Congresswas concerned in Section 8(a)(5) was the right of employees to be represented bya union of their own choosing. It is the responsibility of the Board to protect thisright, it concluded, by providing an adequate remedy for employer conduct whichhas been specifically proscribed by Congress.The tactics of attrition adopted by thecompany are inconsistent with the purpose and policies of the Act which speak ofthe denial by some employers to accept the procedure of collective bargaining; ofthe protection given employees to organize and bargain collectively and to encour-age such collective bargaining.32Itwould appear that if the Company in this proceeding were not ordered to bar-gain with the Union because of a failure by the Union to allege in its charge an8 (a) (5) violation, validity would be accorded to a distinction which is one without adifference and would emphasize form at the expense of substance in that implicitin the Board's decision in this case (148 NLRB 1136) is the finding that the Union'sloss of the election was attributable to employees' defections resulting from theCompany's unlawful conduct.For regardless of how the distinction is rationalized,-the gravamen of the Company's unfair labor practices flies in the face of the funda-mental concept that the wrongdoer should not be permitted to profit from his ownmisdeeds at the expense of the wronged party a3Inasmuch as the Board's view, stated inBernel,of its duty to enforce the policyof collective bargaining embodied in the Act, led the Board to inquire into "re-run"Selections to determine whether it actually permits employees freely to choose their,representatives, it took official notice of its experience indicating that the circum-stances surrounding rerun elections favor the winner of the first election.TheBoard concluded, therefore, that the effects of employer unfair labor practices arenot in fact dissipated in the time between an initial and a rerun election but have alingering effect.A recent study concludes that where employers promised economicbenefits, as inBernel,rerun results seldom differ from the results of the originalelection 34Since the employer's conduct frustrated the union's initial choice, theBoard inBerncl,regarded the first election a nullity and restored the union's originaloption because it found the employer's conduct "a type which makes a fair election.impossible."This finding by the Board that the lingering effects of the employer's conductmakes a fair election impossible is particularly pertinent in view of what the Court33 Section1 of the Act.33Frank Bros Company v N L.R.B ,321 U.S.702;Western Aluminum,144 NLRB 1191 ;A.P W. 'Products Co.,137 NLRB 25, 29-30, enfd:316 F.2d 899,904-906(CA. 2).34Of 107 cases studied,involving a total of 159 unfair electioneering practices, therewere26 examples of promised economic benefit;the rerun results differed from those of,the original election in only 10 (38%)of the cases.Pollitt, 41North Carolina Law_Rceiew209,216 (1963). 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Appeals for the Second Circuit had to say when it stated the Board alone, becauseof its expertise, may determine how long the results of misconduct by the employerin a prior election persisted35 Seeinfra.The Respondent's contention that to require it to bargain with the Union whereitwas never charged with an 8(a)(5) violation is a violation of its constitutionalguarantee of due process has made the trier of these facts pause in view of whatJustice Brandeis stated in defining due process:. that no finding shall be made except upon due notice and opportunity tobe heard; that the procedure at the hearing shall be consistent with'the essentialsof a fair trial; .. 36Another aspect of this situation is exemplified byN.L.R.B. v. Tennsco Corp.,339F. 2d 396 (C.A. 6), where the court held that a respondent cannot be found guiltyof an unfair labor practice of which he had no fair notice and not encompassed bythe complaint.The court stated that the respondent must be appraised of the issuesand "the Government's theory of the case" as "the right of a [respondent] to knowthe issuesin anadjudicatory proceeding adheres to a part of the proceeding in whichit is a right and not a matter of grace."On the other hand, the court in JoySilkMills,37in determining that the Boardhad properly exercised its discretion in fashioning a remedy where the employerhad unlawfully refused to recognize the union and had unlawfully interfered withan election,reliedfor its authority on thedecisionof the Supreme Court inFranksBros. Company v. N.L.R.B.,321 U.S. 702, 704-705, where it was stated:`It is for the Board not the courts to determine how the effect of prior unfairlabor practices may be expunged.'...That determination the Board has made in this case and in similar cases byadopting a form of remedy which requires that an employer bargain exclusivelywith the particular union which represented a majority of the employees at thetime of the wrongful refusal to bargain despite that union's subsequent failureto retain its majority. ..That the Board was within its statutory authorityin adopting the remedy which it has adopted to foreclose the probability of suchfrustrations of the Act seems too plain for anything but statement.In applying these principles, as well as the Board's rationale in theBernel,Bannon,andFlomaticcases, to the facts in this proceeding and for the reasons here-inafter explicated, it is found that a balancing of the factors involved in this pro-ceeding preponderate to demonstrate that an order requiring the Respondent Com-pany to bargain with the Union without the necessity of a rerun election is legallyjustified.Perhaps a possible approach to determining whether in this situation, the Respond-ent'sright to due process, as contrasted with the purposes and policies of the Act,which the courts have interpreted to mean,inter alia,that the prime purpose of thestatute is to protect employees,38 requires an evaluation and balancing of the con-flicting legal rights involved in arriving at a judgment as to which right is paramount.In the abstract, the Company should not be ordered to bargain without the necessityof an election, unless upon due notice that it is charged with an 8(a) (5) violationand opportunity is afforded it to defend the allegation.Correlatively, if the rightsof employees are being disregarded, it is important that those rights be restored byaffirmative remedial action and the cause therefor eradicated.Giving effect tothese dual objectives is, indeed, most difficult of accomplishment in that a balancingof the respective rights and equities to determine which is paramount requires areconciliation and preservation of the Respondent's right to due process, on the onehand, and to vouchsafe to employees, on the other, the right to be represented byffi N.L.R.B. v. Stow Manufacturing Co.,217 F. 2d 900, 905, cert. denied 348 U.S. 964.Accord:N.L.R.B. v. Philamon Laboratories,298 F. 2d 176, 182 (C.A. 2), cert. denied 370U.S. 919.NSt. Joseph Stock Yards Co. v. U.S.,298 U.S. 38, 73. SeeAllied Distributing Corpora-tionv.N.L.R.B.,297 F. 679 (C.A. 10).sz 185 F.2d at 741-745.saN.L.R.B. v. Hymie Schwartz d/b/a Lion Brand Manufacturing Company,146 F. 2d773, 774(C.A. 5);Brown v. Marine Cooks and Stewards,104 F. Supp. 685, 690.Sen. Rep.No. 105, 80th Cong. 1st sees., p. 50, where it was stated: "We believe that the freedom ofthe individual workman should be protected from duress by the union as well as fromduress by the employer." NORTHWEST ENGINEERING COMPANY645a labor organization of their own choosing 39 But these contrasting postulates raise,in turn, the question whether authorization cards really can be accepted as a clearand practical manifestation by an employee to designate a union as his bargainingrepresentative.See section C,supra.One of the Act's purposes is to promote collective bargainingas a meansto indus-trial peace. If "the law is the last result of human interest acting upon human expe-rience" it would seem anomalous not to require the Respondent to bargain with theUnion under the circumstances here delineated, in view of the cogent fact that theBoard found in this original proceeding that the rights of the employees were beingdisregarded which makes it important that those rights be restored by affirmativeremedial action and the cause therefor be eradicated by a bargaining order.Section 10(c) of the Act accords the Board power to take affirmative action toeffectuate the policies of the Act.And one of these policies is to see that the rights.of individuals are not infringed upon by employers, by unions, or by both.The National Labor Relations Board is not just an umpire to referee a gamebetween an employer and a union. It is also a guardian of individualemployees.Their voice, though still and small, commands a hearing.40Among thepurposeswhich theBoardmay properlyattempt to accomplish inframing an appropriate remedy for unfair labor practices are a "restoration of thesituation, as nearly as possible, to that which would have obtained but for" theunfair labor practices(Phelps Dodge Corp. v. N.L.R.B.,313 U.S. 177, 194) 41 andto prevent the respondent from profiting by his own unlawful conduct(Franks Bros.Company v. N.L.R.B.,321 U.S. 702, 704).42 In order to achieve these ends, where,as here, a union enjoyed majority status before the employer directed unfair laborpractices against it, and where, as here, the union's subsequent loss of majority isattributable to such unfair practices, it would seem that a restoration of thestatusquo antewould be justified by compelling the employer to bargain with the unionon request-that is, to perform the obligation previously imposed by the union'sprior (and unlawfully dissipated) majority status.43The courts have repeatedlyheld bargaining orders to be appropriate under similar circumstances.44 InMont-gomery Ward & Co., Inc. v. N.L.R.B.,399 F. 2d 889, 894 (C.A. 6), it waspointedout that "A mere cease and desist order . . . may serve only to represent formalacknowledgement of the law while the offender maintains full possession of theas Section 7 of the Act.'°Shoreline Enterprises of America,Inc. v. N.L.R.B.,262 F. 2d 933,944 (C.A 5).a See alsoReserve Supply Corporationof L.I., Inc. v. N.LR B, 317 F. 2d 785,788-789,(C.A. 2).49 See alsoN.L.R B v. Seven-Up Bottling Company of Miami, Inc.,344 U S 344, 347-348;N L R.B. v. A.P.W. ProductsCo., 316 F. 2d 899, 904-906 (CA. 2).49American Compressed Steel Corporation,146 NLRB 1463, enfd 343 F. 2d 307(C.A.D.C ) ;GreystoneKnitwear Corp.,136 NLRB 573, 575, enfd. 311 F. 2d 794 (C A 2) ;-Western Aluminum of Oregon Incorporated,144 NLRB 1191, 1192, 1203;Delight Bakery,Inc.,145 NLRB 893, 908-909.As the Board put it inInternational Broadcasting Corpo-ration(KWKH),99 NLRB 130, 134, set aside on grounds irrelevant here 209 F. 2d 912(C.A. 5) :...the Respondent's unlawful preelection campaign precluded any possibility of theUnion's achieving certification through the exercise by the employees of a free anduntrammeled choice.We find therefore that an order requiring the Respondent tobargain with the Union,upon request,as the representative of the [employees] isnecessary to effectuate the policies of the Act . . . such an order will serve merelyto restore the Union to the status of the exclusive bargaining representative of the'[employees],a status which it occupied...before the Respondent intensified itsunlawful antiunion activity.The Respondent will thereby be prevented from profit-ing by its own wrongful conduct in precluding a free election and certification ofthe Union.'4N.L.R.B. v. Joe and Mike Caldarera,d/b/a Falstaff Distributing Company,209 F. 2d165, 267-268(C.A.8) ; Local No. 152, International Brotherhood of Teamsters, etc.(American Compressed Steel Corp.)v.N.L.R.B.,343 F. 2d 307(C A.D.C.) ;Editorial "ElImparcial"Inc. v.N.L.R.B.,278 F. 2d 184, 187(C.A. 1) ; Piasecki Aircraft Corporationv.N.L.R.B.,280 F. 2d 575, 590-592 (C.A. 3), cert. denied 364 U.S. 933;D.H HolmesCompany, Ltd. v.N.L.RB.,179 F. 2d 876, 879-880(C.A.5) ; Texarkana Bus Company,Inc.v.N.L.R.B.,119 F.2d 480,484-485(C.A. 8);Summit Mining Corporationv.N.L.R.B.,260 F. 2d 894, 900(C.A. 3). 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDfruits of its violation." Indeed, where, as here, in the case at hand, the Union's lossof majority has caused it to lose a Board-conducted election and, hence, a certifica-tion, a bargaining order does not afford the Union the status which it would haveattained but for the Company's unfair practices.The approach thus taken by the Board and the courts, to the remedial order appro-priatewhere the employer may not have breached his bargaining duty toward amajority union before undermining its status by unfair practices, is strongly sug-gested, if not compelled, by the court's opinion inN.L.R.B. v. Stow ManufacturingCo., 217 F. 2d 900 (C.A. 2), cert. denied 348 U.S. 964. The court there sustained(on the authority ofFranks Bros. Co. v. N.L.R.B.,321 U.S. 702) a bargaining orderin favor of a union which, following employer unfair practices, had lost a Board-conducted election.While the court did not disapprove the Board's finding thatthe employer had violated Section 8(a)(5) by refusing to honor a preelection bar-gaining demand made when the union hada de factomajority, the court enforcedthe Board's bargaining order on the express assumption that the employer's preelec-tion refusal to bargain would not have violated the Act if the employer "hadremained neutral and in good faith in doubt until the election." 217 F. 2d at 904-905.Accordingly, the court based its enforcement of theStowbargaining ordersolely on the employer's preelection unfair labor practices which destroyed theunion's majority.What the court said inPhilamon Laboratories,298 F. 2d 176, 182-183 (C.A 2),is particularly pertinent here:Even without such established precedents, we would be hard pressed to rejectthis exercise of the Board's remedial powers.The union lost majority statusbecause of respondent's violations of the law.The only effective remedy leftin the present case is the requiring of recognition.And, indeed, as far as futurecases are concerned, a denial of power to the Board here might well encourageemployers to refuse to bargain, commit the ancillary violations, fight the unfairlabor practice charges to the courts, and then rely upon the inevitable inter-vening turnover in personnel to ward off the only effective remedy remaining.In any case, we cannot say such a rationale may not be adopted and appliedby the specialized agency entrusted by Congress with the principal enforcementduties under the Act.The Board found in the original case 45 that the "unfair labor practices committedby the Respondent involve conduct in derogation of the principles of good-faithcollective bargaining.The inference is warranted that the Respondent maintainsan attitude of opposition to the purposes of the Act with respect to the protectionof employee rights ......This "inference" of the Board has been given great weightby me in view of what the Court of Appeals for the Second Circuit had to say inStow Manufacturing Co.,217 F. 2d 900, 905, cert. denied 348 U.S. 964:The Board is the tribunal to determine the effect of what was done upon theminds of the employees . . . the Board alone may decide how long the resultsof an earlier unfair practice have persisted . . . The immunity of the Board'sconclusions from judicial review on such occasions is a consequence of itsputative specialized experience in the field of labor relations: an experiencethat is thought to enable it to appraise causes and consequences that escape theperception of those less widely acquainted with those relations.It is concluded and found that there is a causative relationship between Rest ord-ent's conduct and the Union's subsequent loss of its majority status. It is recom-mended, accordingly, that Respondent shall, upon demand, recognize and bargain,collectively with the Union as the latter represents a majority of the employees inan appropriate unit.CONCLUSIONS OF LAW1.Northwestern Engineering Company is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce within the meaning of Section2(6) and (7) of the Act:2.United Steelworkers of America, AFL-CIO, is a labor organization within themeaning of the Act.3.All production and maintenance employees employed at the Respondent'sGreen Bay, Wisconsin, plant, but excluding all office clerical employees, plant cleri-cal employees, first aid men, gatetenders, timekeepers, guards, professional employeesand supervisors as defined in the Act constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of the Act.45148 NLRB 1136.1 NORTHWEST ENGINEERING COMPANY6474 By subverting Board processes by deliberately creating conditions so as todeprive its employees of their rights to a determination of their preference for oragainst representation by the Union in order to prevent and delay the possibilityof recognition and bargaining with the Union as the representative of said employees5The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act6The Board's additional "conclusions of law" are not repeated here as they willbe found in its Decision, 148 NLRB 1136RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case considered as a whole, I shall recommend that North-westein Engineering Company of Green Bay, Wisconsin, its officers, agents, suc-ce^sor-, and assigns, shall1Cease and desist fiom in any manner inteifering with, restraining, and coercingits employees in the exercise of then rights to self organization, to form labor orga-niz,itions, to join or assist United Steelworkers of America, or any Other labor orga-nization, to bargain collectively through representatives of their own choosing, andto engage in conceited activities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any and all such activities2Take the following affirmative action which I find will effectuate the policiesof the Act(a)Upon request, recognize and bargain collectively with United Steelworkersof America, AFL-CIO, as the exclusive representative of all their employees in thefollowing appropriate unitAll production and maintenance employees employed at the Respondent's GreenBay,Wisconsin, plant, but excluding all office clerical employees, plant clericalemployees, first aid men, gatetenders, timekeepers, guards, professional employeesand supervisors as defined in the Act constitute a unit appropriate for the puiposesof collective barguning within the meaning of Section 9(b) of the Act with respectto rates of pay, wages, hours of employment, and other terms and conditions ofemployment, and embody any understanding reached in a signed agreement(b) Post at its plant in Green Bay, Wisconsin, copies of the attached noticemarked "Appendix A " 4(1Copies of said notice, to be furnished by the RegionalDirector for Region 30, shall, after being signed by the representative, of Respondent,be posted by Respondent and maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices to employees are cus-tomarily postedReasonable steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any other material(c)Notify the Regional Director for Region 30, in writing, within 20 days fromthe receipt of this Decision, what steps Respondent has taken to comply herewith 4746 In the event that thisRecommendedOrder be adopted by the Board the words ' aDecision and Order" shill be substituted foe the woids 'a Recommended Ordei of a TrialExaminer" in the noticeIn the further event that the Board s Order be enforced by adecree ofa United States Court of Appeals the words a Decree of the United StatesCourt of Appeals Enforcingan Order" shallbe substituted for the a orris a Decisionand Order'97In the event that this Recommended Ordei be adopted by the Boaid this piosisionshallbe modified to read 'Notify said Regional Director in writing within 10 days fromthe date of this Order what steps the Respondent has taken to comply herewithAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees thatWE WILL bargain, upon request, with the United Steelworkers of America,AFL-CIO, as the exclusive representative of our employees in the followingappropriate unitAll production and maintenance employees employed at the Respondent'sGreen Bay, Wisconsin, plant, but excluding all office clerical employees,plant clericalemployees,firstaidmen, gatetenders,timekeepers,guards,professional employees and supervisors as definedin the Act,constitute 1648DECISIONS OF NATIONAL LABOR RELATIONS BOARDa unit appropriate for the purposes of collective bargaining within the meaningof Section 9(b) of the Act,and WE WILL embody any agreement reached ina signed agreement.All our employees are free to become or remain,or to refrain from becoming orremaining,members of the above-named or any other labor organization.NORTHWESTERN ENGINEERING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for.60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office, SecondFloor,Commerce Building,744 NorthFourth Street,Milwaukee,Wisconsin, Tele-phone No.272-8600,Extension 3860.Rainbo Photo Color,Inc.andLocal Union No. 214, AmalgamatedMeat Cutters and Butcher Workmen of North America, AFL-CIO.Case No. 16-CA-2382.May 4,1966DECISION AND ORDEROn February 9, 1966, Trial Examiner William J. Brown issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and is engaging in certain unfair laborpractices alleged in the complaint and recommending that it ceaseand desist therefrom and take certain affirmative action, as set forthin the attached Trial Examiner's Decision.The Trial Examiner alsofound that the Respondent has not engaged in certain other unfairlabor practices, as to which he recommended that the complaint bedismissed.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]i In the absence of exceptions,we adopt proformathe Trial Examiner's dismissal ofthe portions of the complaint relating to Respondent's adoption of a no-solicitation ruleand to the alleged threats on July 8 and 9.158NLRB No. 71.